Jordan, J.
— Action by appellee against appellant to recover damages for an unlawful expulsion from one of its street cars. A trial by jury resulted in appellee being *154awarded damages, and, over appellant’s motion for a new 'trial, judgment was rendered on the verdict of the jury. From this judgment appellant appeals, and the sole question involved is, can the expulsion of appellee by appellant from its car, under the circumstances^ be legally justified ?
The following are facts material to the point in issue: Appellant is a corporation engaged as a common carrier in operating a street railway in the city of Indianapolis. By the provisions and terms of the franchise granted to it by said city, and under which it is operating its railroad therein, a passenger on the payment of the required fare is entitled to demand and receive, without extra charge, from the conductor of the car upon which he first takes passage, a transfer ticket, which entitles him to be carried as a passenger over the line to which he is transferred. Appellant’s grant or franchise, which it obtained from the city of Indianapolis, under its terms and conditions not only imposes upon it the duty of granting to the passenger the privilege of transfer upon his request, but provides particularly that the line to which the passenger is transferred “shall be plainly indicated on said transfer ticket.” It is shown that appellee on the evening of September 23, 1899, took passage upon one of appellant’s cars running on and over its College avenue line, and upon paying his fare he requested the conductor in óharge of said car to give him a transfer ticket to the Virginia avenue line, his destination being a point on the latter line. Upon his taking passage on one of the cars running on and over the Virginia avenue line the conductor in charge of said car demanded fare of appellee, and the latter tendered to said conductor the transfer ticket which he had received from the College avenue conductor. Upon the tender of this ticket it appears that a controversy arose between appellee and the conductor on the Virginia avenue car in regard to said ticket, the conductor claiming that the ticket was a South East street transfer instead of a Virginia *155avenue transfer, and demanded that appellee pay his fare or leave the car. lie explained to the conductor that he had requested the College avenue conductor to give him a transfer ticket to the Virginia avenue line, and had received the ticket which he then tendered. The following is what appellee testified to as a witness upon the trial in respect to what took place between him and the conductor after he took passage on the Virginia avenue car: “The conductor asked me for my fare, and I handed him this transfer ticket, and he said it was not a Virginia avenue transfer. I said I got it from the College avenue conductor for a Virginia avenue, and I believe it is a Virginia avenue, and I examined it very closely, and I could hardly distinguish it then. That was the first time I examined it very closely. I told him I received it from the College avenue conductor, and asked the College avenue conductor for a Virginia avenue transfer, and that is what he gave me for a Virginia avenue transfer. He said it was a South East street transfer, and I thought it was a Virginia avenue transfer.” It appears it was dark when the appellee boarded the College avenue car, but the latter was illuminated with electric lights, and he is shown to have- been on the car for about ten minutes before he alighted therefrom to take passage on the transfer line. The transfer ticket was of the usual form used by the company, and contained spaces or points where the conductor was to punch in order to indicate the line to which the passenger was to be transferred. Immediately at the left of the word “Virginia” was the word “avenue.” The last five letters of the word “Virginia” ran through the dark space in which the conductor was to punch to indicate that the- passenger had been transferred to the Virginia avenue line. Immediately below this space was one intended to be punched in the event the passenger was transferred to South East street, a line dividing the two spaces. In punching the transfer ticket in question it appears that *156the College avenue conductor had awkwardly used the punch, and, instead of plainly indicating that appellee had been transferred to the Virginia avenue line, he punched out what might be said to be the entire space opposite South East street, and also a part of the Virginia avenue space, the puncture made extending across the line dividing the two spaces, and this, as it seems, gave rise to the controversy between appellee and the conductor of the Virginia avenue line; the latter insisting that the ticket indicated that the former had been transferred to the South East street line, while appellee, on the other hand, insisted that he had requested a transfer to the Virginia avenue line, and stated that he believed the. ticket indicated such transfer. Upon appellee’s refusal to pay the additional fare which the conductor on the Virginia avenue line demanded, he was forcibly ejected from the car by the conductor and motorman.
Appellee, as the facts show, became a passenger upon one of appellant’s street cars, and paid the required fare, and thereupon requested, as he had a right to do, to be furnished a transfer ticket over the Virginia avenue line of appellant’s road, in order that he might be carried to the end of his journey. Upon the payment of his fare and making the request which he did, the duty then rested upon appellant, under the provisions and conditions of the franchise which it had obtained from the city of Indianapolis, to furnish or provide appellee, as such passenger, with a transfer ticket plainly indicating thereby the line of its railway to which he, in accordance with his request, had been transferred, and over which, under the circumstances, he had the right to be carried. It is possibly true, as counsel for. appellant seemingly insist, that appellee had ample time and opportunity to inspect his transfer ticket, and thereby ascertain whether the conductor of the College avenue car had properly performed his duty by corréctly indicating the line of transfer.
*157The duty of inspection, under the circumstances, the law did not exact of him, for, in the absence of any notice to the contrary, he had the right to-presume that appellant’s conductor and agent had correctly discharged his duty in punching the ticket, and thereby indicating the ■transfer over the line in accordance with his request. Appellee had nothing to do with the preparation of the ticket, for appellant seems to have’ prescribed the form and contents thereof, and also the method or means to be employed to indicate or point out thereon the line of its railway over which a transferee was entitled to be carried. The many words, figures, spaces, and abbreviations which the ticket furnished by appellant to appellee, as exhibited by the record, contained, would prima facie be unintelligible to many persons, and certainly it would be an unreasonable imposition to require of a passenger, upon receiving one ,of these tickets, the duty to inspect the same in order to discover if the conductor had made a mistake in the performance of his duty. Appellee, a mere passenger, under the circumstances, was not, in the eye of the law, either presumed or bound to know the meaning of the various figures, abbreviations, punch marks, and other mystic symbols which the transfer ticket in question contained. These possibly could only be correctly interpreted or read in the light of the rules and regulations adopted by appellant company for the guidance of its conductors and employes. Neither was he presumed to know or required to take notice of these rules and regulations made by appellant for the aforesaid purposes. The above propositions are well and firmly established by the authorities. It may be said, it is true, that there is a sharp conflict between the authorities in respect to the question as to whether a ticket furnished by a common carrier for transportation shall be treated and regarded as conclusive evidence of the holder’s right of passage.
*158There is a line of decisions which affirms the rule that the ticket must he considered as conclusive evidence of the passenger’s rights, although it may not, in its true sense, express or evidence the contract into which the passenger and the carrier entered. These cases hold that, in the event a ticket is defective, the defects of which are due to the negligence or carelessness of the agent or agents of the carrier, then, under the circumstances, the expulsion of the holder thereof, upon his refusal to pay the additional fare required, is justified. While, on the other hand, there is another long line of cases which rule to the con- ' trary, and deny the conclusive force of a ticket furnished by the carrier to the passenger. The latter cases, in effect, affirm that the ticket is only the evidence of the contract as made between the passenger and the carrier, and if It fails to disclose the true contract, its infirmity or fault in this respect must be charged to the carrier, and the latter is liable for the natural consequences resulting by reason of the defects in the ticket due to the negligence of its agents. They affirm the rule that inasmuch as the passenger is neither required under the law, nor in fact permitted, to print, write, or stamp the ticket, or to have anything to do whatever with its preparation, this privi- . lege or right being reserved by the carrier to itself, therefore the passenger has the right to believe or presume in the absence of notice to the contrary, that the ticket furnished and delivered to him is a correct expression of the contract as made between him and the carrier. The following authorities or cases decided by the higher, courts of other states are adverse to the contention of counsel for appellant in the case at bar. Many of them directly, and others in effect indirectly, deny the conclusive force of a railroad ticket, sold by the carrier to a passenger: Trice v. Chesapeake, etc., R. Co., 40 W. Va. 271, 21 S. E. 1022; Northern Pac. R. Co. v. Pauson, 70 Fed. 585, 30 L. R. A. 730; Ray v. Courtland, etc., Traction Co., *15946 N. Y. Supp. 521; Jenkins v. Brooklyn Heights R. Co., 51 N. Y. Supp. 216; Eddy v. Syracuse, etc., R. Co., 63 N. Y. Supp. 645; New York, etc., R. Co. v. Winters, 143 U. S. 60, 12 Sup. Ct. 356, 36 L. Ed. 71; Murdock v. Boston, etc., R. Co., 137 Mass. 293, 50 Am. Rep. 307; Gulf, etc., R. Co. v. Rather, 3 Tex. Civ. App. 72, 21 S. W. 951; Gulf, etc., R. Co. v. Copeland, 17 Tex. Civ. App. 55, 42 S. W. 239; Texas, etc., R. Co. v. Dennis, 4 Tex. Civ. App. 90, 23 S. W. 400; St. Louis, etc., R. Co. v. Mackie, 71 Tex. 491, 9 S. W. 451, 1 L. R. A. 667, 10 Am. St. 776; Missouri Pac. R. Co. v. Martino, 2 Tex. Civ. App. 634, 18 S. W. 1066, 21 S. W. 781; Burnham v. Grand Trunk R. Co., 63 Me. 298, 18 Am. Rep. 220; Ellsworth v. Chicago, etc., R. Co., 95 IoWa 98, 63 N. W. 584, 29 L. R. A. 173; Yorton v. Milwaukee, etc., R. Co., 62 Wis. 367, 21 N. W. 516, 23 N. W. 401; Philadelphia, etc., R. Co. v. Rice, 64 Md. 63, 21 Atl. 97; Appleby v. St. Paul City R. Co., 54 Minn. 169; 55 N. W. 1117, 40 Am. St. 308; Laird v. Pittsburg Traction Co., 166 Pa. St. 4, 31 Atl. 51; Hot Springs R. Co. v. Deloney, 65 Ark. 177, 45 S. W. 351, 67 Am. St. 913; Head v. Georgia Pac. R. Co., 79 Ga. 358, 7 S. E. 217, 11 Am. St. 434; Georgia Railroad v. Olds, 77 Ga. 673; Hufford v. Grand Rapids, etc., R. Co., 64 Mich. 631, 31 N. W. 544, 8 Am. St. 859; Georgia, R., etc., Co. v. Dougherty, 86 Ga. 744, 12 S. E. 747, 22 Am. St. 499; Kansas City, etc., R. Co. v. Riley, 68 Miss. 765, 9 South. 443, 13 L. R. A. 38, 24 Am. St. 309; Lawshe v. Tacoma R., etc., Co. (Wash.), 70 Pac. 118; O’Rourke v. Street R. Co., 103 Tenn. 124, 52 S. W. 872, 76 Am. St. 639, 46 L. R. A. 614; Wood, Eailroads (2d ed.), §349; 25 Am. & Eng. Ency.. Law, 1075, 1076. The following decisions of our own courts are in harmony with and support the doctrine affirmed hy' the decisions in the foregoing cases: Pittsburgh, etc., R. Co. v. Hennigh, 39 Ind. 509; Toledo, etc., R. Co. v. McDonough, 53 Ind. 289; Lake Erie, etc., R. Co. v. Fix, *16088 Ind. 381, 45 Am. Rep. 464; Pennsylvania Co. v. Bray, 125 Ind. 229; Louisville, etc., R. Co. v. Conrad, 4 Ind. App. 83; Chicago, etc., R. Co. v. Graham, 3 Ind. App. 28, 50 Am. St. 256; Cleveland, etc., R. Co. v. Beckett, 11 Ind. App. 547; Evansville, etc., R. Co. v. Cates, 14 Ind. App. 172; Cleveland, etc., R. Co. v. Kinsley, 27 Ind. App. 135, 87 Am. St. 245.
The extent to which these cases support the doctrine in question and sustain appellee’s right to a recovery in this case is that where the passenger is aboard the cars of the carrier without the proper evidence or token of his right of passage, which is clue to the mistake or fault of the carrier’s agent, and not to the fault of the passenger, then, under such circumstances, the carrier’s agent in charge of the train must heed or accept the reasonable explanations of the passenger in regard to the ticket in dispute.
An examination of the cases pro and con upon the question herein involved convinces us that the weight of authority and the better reason are against the contention of counsel for appellant, and that the right of the appellee to recover under the facts in this appeal is well supported by the decisions of our own, as well as other courts.
We deem it useful specially to refer to some of the many decisions herein above cited, several of which are virtually identical with the case before us, for consideration. In the appeal of the Pennsylvania Co. v. Bray, supra, it appears that the passenger presented to the conductor of the railroad company a going coupon of a round-trip ticket from Mooresville to Indianapolis as his fare from Indianapolis to Mooresville. This coupon the conductor refused to receive upon the ground that it was the wrong coupon. It is disclosed that this was the first knowledge that the passenger had that the coupon which he presented was the going instead of the returning part of the ticket, and he explained to the conductor that he had purchased the ticket a few days previous from the company, and *161Had .presented it to a conductor in charge of one of the company’s trains going from Mooresville to Indianapolis, and the conductor took up the returning coupon, and gave Him Hack the going coupon. This statement or explanation upon the part of the passenger the conductor refused to accept or Heed, but demanded fare, and upon refusal to pay the same he ejected the passenger from the ear. This court held that the expulsion, under the circumstances, was wrongful, and that the passenger was entitled to recover damages therefor.
In 'the appeal of Lawshe v. Tacoma R., etc., Co., supra, recently decided by the supreme court of Washington, the facts are virtually identical with those in the case at bar. It is disclosed that the railway company in that case was a common carrier, engaged in operating a street car line in the city of Tacoma, and issued transfer tickets to passengers, good for passage over the various connecting lines operated by the said company. The plaintiff in that case became a passenger on a street car running over the Pacific avenue line, and requested a transfer to the I street line. By mistake it appears the conductor gave him a transfer ticket to a line other than the I street line. Mot observing the mistake, the plaintiff took passage on a car running over the I street line, and presented the ticket to the conductor in charge thereof, who refused to accept it, and demanded ■ fare which the plaintiff declined to pay, and consequently he was ejected from the car. The court held, under the facts, that his expulsion was wrongful, for which he was entitled to a recovery. In the course of the opinion the court said: “It seems to us that in accordance with the general principles of law the appellant should recover. It is too plain for argument that only the right to sue for the recovery of the fare or a portion of the fare received by the company will be totally inadequate, and, through the plain, everyday law governing agency, the company is re*162sponsible for the acts of its agent and for his mistakes. This mistake it was the duty of-the company to correct. It must necessarily correct it through its agents. It makes no difference, in reason,^ that the agent who was called upon to correct the mistake was another and different agent from the one who made- the mistake. They were both agents of the company, and the act of the first conductor was in effect the act of the second conductor, because the acts of both were the acts of the company; the company having, for its own convenience, intrusted its business to two agents instead of one. The contract was made when the passenger paid the fare, and it was a contract not with any particular agent of the company, but with the company through its agents. The first conductor, who made the mistake, was not the agent of the passenger, but was the agent of the company, and his mistake was therefore the mistake of the company. If any other rule prevailed, the result would be that the company would be allowed to deprive the passenger of part of the benefit of his contract on account of the mistake made by the company, and for which he was in nowise to blame, for he had a right to assume that the conductor furnished him with the transportation for which he asked and for which he paid.”
In the ease of O’Rourke v. Street R. Co., 103 Tenn. 124, 52 S. W. 872, 76 Am. St. 639, 46 L. R. A. 614, the plaintiff with his wife and three children took passage on a Beale and Lane avenue street car of the defendant’s road in the city of Memphis. Upon paying the proper fares, he requested to be furnished by the conductor in charge of the car with the requisite number of transfer tickets to a north-bound Main street car of the same company. The conductor punched the tickets in such a manner as to indicate that the time of their issue was 1:40 p. m., when in fact they were issued nearly an hour later, and’ were fully within the time limit. The conductor in charge *163of the transfer car, over the plaintiffs explanation showing that the first conductor, in punching the tickets, must have made a mistake in the time, refused to accept them, claiming that under the rules of the company the time limit of the tickets had expired, and, the plaintiff refusing to pay additional fare, he and his family were expelled from the car. The supreme court in that case on appeal held that the expulsion was wrongful and the plaintiff was entitled to recover damages therefor. In speaking in respect to the rules of law governing the case, the court said: “The''ticket, whether for transfer, as in the present ease, or for original passage, may well be called the carrier’s written direction by one agent to another agent concerning the particular transportation in hand; and if the direction be contrary to the contract, and expulsion follow as a consequence, the carrier must be answerable for all proximate damages ensuing therefrom, jrist as any other principal is liable for the injurious result of misdirection to his agent. * * The plaintiff had a right to believe the 'transfer ticket all it should be. With it he diligently sought and promptly entered the first transfer car, and, upon being challenged by the conductor of that car as too late to use the ticket, he made a fair and reasonable statement, showing that he had just left the first ear and that the first conductor must have wrongly indicated the hour of issuance on the face of the ticket. On that statement the plaintiff should have been allowed to pursue his journey to its end. He owed the company no other duty, and his expulsion under such circumstances was a tortious breach of the contract, for which he became entitled to recover all approximately resulting damages, including those for humiliation and mortification, if such were in fact sustained.”
In the case of Laird v. Pittsburg Traction Co., 166 Pa. St. 47, 31 Atl. 51, a conductor of the defendant’s street ear issued a transfer ticket to the plaintiff. This ticket eon*164tained two punch marks in respect to the time of its issue. One indicated 7:30 a. m. and the other 9 a. m. The conductor on the transfer car refused to accept it upon the ground that it was two hours old, and not within the time limit as provided by the rules of the company. The plaintiff explained to him that the ticket had been in fact issued at 9 a. m., just before he took passage on the transfer car. On his refusal to pay the fare demanded he was ejected from the cai\ The court in that appeal held that the company was liable for the wrongful expulsion of the plaintiff, for the reason that it was responsible for the defective or doubtful character of the transfer ticket.
In the case of Hufford v. Grand Rapids, etc., R. Co., 64 Mich. 631, 31 N. W. 544, 8 Am. St. 859, the agent of the railroad company sold and delivered to the plaintiff as a good ticket one which had been canceled. The conductor declined to receive it, and the plaintiff, in order to prevent his expulsion from the car, paid the fare which the conductor exacted. He instituted an action for damages, and the supreme court of Michigan, in the appeal cited, sustained his right to recover. The case appears to have been twice appealed to the supreme court, the first decision being reported in 53 Mich. 118, 18 N. W. 580, entitled Hufford v. Grand Rapids, etc., R. Co., and the decision in that appeal is cited by counsel for appellant in the case at bar in support of their contention. It is true that the court in the first appeal affirmed that, as between the passenger and the conductor, the ticket must be regarded as the conclusive evidence of the extent of the passenger’s right to travel, but in the second appeal — 64 Mich. 631, 31 N. W. 544, 8 Am. St. 859' — the court seems to have modified its holding in the first appeal, saying: “When the plaintiff told the conductor on the train that he had paid his fare, and stated the amount he had paid to the agent who gave him the ticket he presented, and told him it was good, it was the duty of the conductor to accept the statement of *165the plaintiff until he found out it was not true, no matter what the ticket contained in words, figures, or other marks.”
In Ellsworth v. Chicago, etc., R. Co., 95 Iowa 98, 63 N. W. 584, 29 L. R. A. 173, the ticket agent of the defendant sold the plaintiff a ticket which by mistake of the agent was antedated three days from the time of its purchase. The plaintiff presented it for passage on the iday it was actually issued, but the conductor in charge of the train refused to accept it because on its face it disclosed that the time for using it had expired.. The plaintiff refused to pay the fare, and was ejected. The court, under the facts, held that the railroad company was liable for damages by reason of the unlawful expulsion of the plaintiff.
In Evansville, etc., R. Co. v. Cates, 14 Ind. App. 172, the passenger requested of the railroad company’s agent at Evansville a ticket from the latter city to the city of Terre Haute, and paid therefor the regular price of the fare. By mistake the agent furnished and.'delivered, to the passenger a ticket good only from Evansville to Vincennes, a station on the carrier’s road between Evansville and Terre Haute. The passenger, without any fault on his part, believing the ticket so furnished and delivered to him by the agent, under his request, was in compliance therewith, took passage on a train running from Evansville to Terre Haute, and surrendered the ticket in question to the conductor in charge of the train. After the train had passed beyond Vincennes, the conductor demanded of him additional fare on the ground that the ticket which he had surrendered was only good from Evansville to Vincennes'. The passenger explained the situation in regard to the ticket to the conductor, informing him that the ticket which he had surrendered to him was one good from Evansville to Terre Haute, which he had purchased and paid for, and that he had no money with which to pay additional or extra fare *166as the conductor demanded. The conductor refused to heed or accept his explanation, and upon the failure of the passenger to pay the fare demanded, he was ejected. It was held in that case, under the circumstances, that he was entitled to recover damages for the wrongful expulsion. In answering the contention of appellant in that appeal that it is impracticable for a conductor to investigate the explanations or statements of a passenger in regard to his ticket for the reason that while so doing the passenger may reach his destination and depart from the train, and that th,e company can not pursue him without inconvenience and expense, the court said, at page 118: “This is not much more impracticable than for a passenger to pay a second time who has no more money; nor is it, perhaps, much more inconvenient for the company to pursue the passenger for his fare than for the passenger to go to the expense and trouble of convincing the company that its official has made a mistake and compelling the return of the money inproperly • exacted. As a rule, the amount involved and the expense and trouble required would be widely disproportionate.”
In Wood, Railroads (2d ed.), §319, the author says: “Where the passenger asks and pays for a certain ticket, and the station agent by mistake gives him a different one, which does not entitle him to the passage desired, the conductor has no right to expel him, and the company is liable in damages if he is expelled. The passenger has a right to rely on the agent to give him the right ticket. There are authorities which hold the other way, but it seems that their views are indefensible.”
In 25 Am. & Eng:. Ency. Law, 1016, the authors of this work, after stating that some of the authorities assert that a railroad conductor can not be expected to listen to the passenger’s explanation in regard to the ticket in dispute; that the passenger should either pay the fare demanded by the conductor or leave the train, and then sue the company *167for a breach of contract; otherwise, if he attempts to remain on the train without paying the fare, and is expelled therefrom, he can recover no damages for the expulsion— say: “Others hold that the conductor has no right to expel the passenger, and if he does so, the company is liable for damages therefor. The latter would seem to be the better doctrine — it certainly has the support of the more recent cases.”
In Hot Springs R. Co. v. Deloney, 65 Ark. 177, 45 S. W. 351, 67 Am. St. 913, the passenger presented to the conductor of the defendant’s train a ticket which he had purchased for passage to a certain point on the railroad. This ticket by mistake or fault of the ticket agent had not been properly made out so as to show that the passenger was entitled to passage to the place to which he had paid his fare. On his refusal to pay the additional fare demanded, he was ejected. It was held in that case that the expulsion was wrongful, and the company liable therefor in damages. The appellant in that appeal insisted that the conductor could only rely upon the face of the ticket to determine his duty in the premises, and was not required to heed the explanations of the passenger to the effect that the ticket agent had made a mistake in issuing the ticket. This contention was opposed by counsel for appellee. The court after reviewing the authorities pro and con said: “There is this much to be said, however, and that is that the tendency of more recent decisions is towards at least a conservative view of the principle contended for by appellee’s counsel; and we adopt that in this case, to wit, that, notwithstanding the conductor has only carried out the company’s núes and regulations, and these are reasonable, and he therefore may be exonerated from blame personally, yet, as the company, through its ticket agent acting for it, was guilty of doing that which produced all the injury .the plaintiff may have suffered from being put off the train, it is liable for such, and can not shield itself behind the *168faithfulness of its servant the conductor, for its negligence in not delivering a proper ticket to the plaintiff, and has not only injured the plaintiff, if indeed he was injured, hut placed the conductor in the attitude of participating in the wrongdoing, while yet performing his duty personally, while of course ignorant of the wrong done to the plaintiff, if any. was done.”
Ordinarily, as the authorities affirm, a railroad ticket for passage is regarded as a mere token, voucher, or receipt adopted by the carrier for its convenience to show that the passenger to whom it has been issued or sold has paid the required fare for his right to be carried from one point on the railroad to another. It is merely evidence of such right and can not be said, in its ordinary form, as such a token or voucher, to constitute the sole contract for passage between the carrier and the passenger. But where a railroad ticket, in addition to the ordinary and usual form, contains some reasonable stipulation, limitation, or condition to which the purchaser has assented, then it may be said as to such stipulation, limitation, or condition, it constitutes a binding contract between the parties. 25 Am. & Eng. Ency. Law, 1074, 1075, and authorities there cited; Elliott, Railroads, §1593.
There can be no sound reason advanced for holding that such a voucher or token as is a passage ticket in its ordinary form must be regarded or considered as the exclusive evidence of the passenger’s right to be carried, and that the agent of the carrier may, over the reasonable explanations or statements of the passenger in regard to his right to he carried thereon, expel him from the ■ car on which he has taken passage unless he pays the extra fare demanded, without subjecting the carrier to damages by reason of such expulsion, where the latter, under the circumstances, as between the passenger and the carrier company, is shown to have been wrongful. When the case at bar, under the facts, is tested by the principles affirmed by the *169authorities to which we have referred, the conclusion which we reach will be found to be amply sustained upon- cogent • and sound reason.
The fact that the wrong of which appellee complains may be said to be due to the combined faults of two of appellant’s conductors or agents exerts no material influence over his right to recover, for, under the circumstances, appellant must be presumed to have been present and acting at the time through the agency of the conductor who issued the transfer ticket, and through the agency of the other who, over the explanations of appellee in regard to the issue of the ticket, refused to accept it, and thereupon expelled him from the car upon which, as shown, he was entitled to be carried. The mistake which the first conductor made in failing plainly to point out or indicate upon the transfer ticket the line to which appellee had requested to be transferred, in the eye of the law, must be considered as the mistake or fault of the appellant. And the latter must be treated or regarded as a wrongdoer in not honoring the ticket when it was presented by appellee to the second conductor and in expelling him from the car over his explanations in respect to the issue of the ticket. These explanations it should have accepted as true until the contrary was shown. It was certainly as much the duty of appellant to correct the mistake which it had made in punching the ticket in the first instance when the opportunity to do so was presented to it through the agency of the second conductor as would have been its duty to have rectified the same had the attention of the first conductor been called to the mistake by appellee before he left the College avenue car. Consequently there is no force or merit in the contention that he should have examined the transfer ticket which he received before leaving the car, and have presented it to the conductor who issued it, in order that the mistake made by him in punching the ticket might be corrected.
*170We have given the propositions presented in this appeal a patient consideration. All of them lead up to the single question, can the expulsion of appellee under the circumstances in this case be justified ? As previously indicated we are constrained to answer this question in the negative.
Judgment affirmed.
Hadley, C. J., concurs with Jordan, J.; Dowling, J., concurs in the result; Monks and Gillett, JJ., dissent.